Appeal by claimant from a non-unanimous decision of the Workmen’s Compensation Board disallowing the claim. On October 7, 1958 claimant, a porter in a billiard parlor, was directed by his employer to accompany a stricken coemployee and friend to a hospital in a taxicab. Bn route the coemployee collapsed and expired in claimant’s arms. According to claimant’s evidence emotional strain or stress incident to the occurrence initiated a psychonourosis characterized by headaches, dizziness, weakness, pain, nausea and insomnia symptomatic of the mental condition which caused a year-long psychological disablement. There was conflicting medical evidence as to the duration of the disability and of its relation to the experience. As the basis for its finding that claimant did not sustain an accidental injury within the purview of the Workmen’s Compensation Law, the board in effect adopted the factual posture for which he contended and absent a showing of physical injury conceived itself bound as a matter of law by the principles governing compensability announced for the first time in Matter of Chernin v. Progress Serv. Co. (9 A D 2d 170, affd. 9 N Y 2d 880). There we held that a mental injury precipitated by a mental cause provided no basis for an award of disability benefits. We perceive no reason to disturb the finding of the board. Decision unanimously affirmed, without costs. Present—Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ.